J. S83014/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: E.G.J., MINOR                    :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: R.J., BIRTH MOTHER           :          No. 780 WDA 2016


                Appeal from the Order Entered May 3, 2016,
            in the Court of Common Pleas of Allegheny County
          Orphans’ Court Division at No. CP-02-AP-0000011-2016



IN RE: B.J., MINOR                      :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: R.J., BIRTH MOTHER           :          No. 781 WDA 2016


                Appeal from the Order Entered May 3, 2016,
            in the Court of Common Pleas of Allegheny County
           Orphans’ Court Division at No. CP-02-AP-00010-2016



BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED JANUARY 06, 2017

     R.J. (“Mother”) appeals from the orders dated May 2, 2016, and

entered May 3, 2016,1 in the Court of Common Pleas of Allegheny County,




* Retired Senior Judge assigned to the Superior Court.
1
   While the order was dated May 2, 2016, notice pursuant to Pa.R.C.P. 236
was not provided until May 3, 2016. See Frazier v. City of Philadelphia,
735 A.2d 113, 115 (Pa. 1999) (holding that “an order is not appealable until
it is entered on the docket with the required notation that appropriate notice
has been given”).
J. S83014/16


Orphans’ Court Division, granting the petition of the Allegheny County Office

of Children, Youth and Families (“OCYF”) and involuntarily terminating her

parental rights to her dependent children, daughter, E.G.J., born in March of

2008, and son, B.V.J., born in August of 2006 (collectively, the “Children”),

pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).2

After review, we affirm.

      The trial court summarized the relevant procedural and factual history,

in part, as follows:

            . . . OCYF became involved with this family on
            June 19, 2014, subsequent to allegations made by
            Mother’s oldest child, J.J., that [Father] was sexually
            abusive. As a term of his bond, Father was ordered
            to leave the home and have no contact with his
            children.[3] On September 2, 2014, OCYF learned
            during a forensic interview that Father stayed
            overnight in the family’s home. Father was arrested
            for Violation of Bond and Mother was arrested for
            Endangering the Welfare of Children. The Children
            were placed with family members.

                  A Court Order on October 17, 2014, placed the
            Children with their Maternal Aunt [] at Mother’s




2
  By the same orders, the trial court also involuntarily terminated the
parental rights of Children’s father, T.J. (“Father”), also pursuant to
Sections 2511(a)(2), (5), (8), and (b). Father has filed appeals at Superior
Court Docket Nos. 776 and 777 WDA 2016, addressed by separate
memorandum.
3
  A criminal no contact order was in place with regard to Father and J.J.
Mother was to supervise any contact between Father and the other children.
(Notes of testimony, 5/2/16 at 11-12.)


                                     -2-
J. S83014/16


           request.[4] They have remained in her care since
           that time. On November 7, 2014, the Children were
           adjudicated dependent under Section (1) as to
           Mother because:

                  [H]er conduct in light of her knowledge that
           [J.J.] has made these allegations [of sexual abuse
           against Father] . . . demonstrates impaired
           [judgment] and impaired parenting, which has
           resulted in all of the children being without proper
           care and control. Mother did not readily schedule
           the forensic evaluations for the other children, and
           she continued to have contact with Father. Further,
           based on the testimony of the police detective, it can
           be inferred that Mother influenced [J.J.] to decline
           the rape kit and recant her testimony.[5]

                 OCYF developed an Initial Family Service Plan
           (hereinafter, “FSP”) which listed the following goals
           for Mother: 1) ensure Father does not return to the
           residence; 2) come to an understanding of the
           impact of sexual abuse; and 3) relocation. The FSP
           goals remained the same throughout the entirety of
           the case.

                  In May of 2015, the Children alleged sexual
           abuse by Father. On June 4, 2015, Mother pled
           guilty to the charge of Endangering the Welfare of
           Children and was placed on probation. On June 17,
           2015, the Children made allegations of abuse against
           Mother which were later determined to be
           unfounded. The Children continued to allege abuse
           after the initial claims were made.


4
  Children were initially informally placed with extended family members
following Mother’s arrest in September 2014. Children were then placed
with maternal aunt in Ohio on October 17, 2014. (Notes of testimony,
5/2/16 at 13-16.)
5
   Children’s three older siblings, who are placed separately, were also
adjudicated dependent.     In adjudicating Children dependent, the court
additionally considered the behavior of Father. (Notes of testimony, 5/2/16
at 18-20.)


                                   -3-
J. S83014/16


                   In August of 2015, Father was convicted of
             sexual abuse against J.J. and incarcerated. Mother
             wrote a letter to the Judge presiding over Father’s
             criminal case and asked for leniency asserting that
             he was a good man and that she wanted Father to
             remain in the Children’s lives.

                  Prior to November 2015, Mother was not
             permitted to have contact with the Children.[6] In a
             Court Order on November 20, 2015, Mother was
             permitted to contact the Children by Skype or by
             phone during therapy sessions with Ms. Sophia
             Sparks [], a therapist with New Reflections
             Counseling.

                  On February 12, 2016, this Court permitted
             Mother to have supervised visits with the Children
             once a month.

Trial court opinion, 7/25/16 at 3-5 (footnotes omitted and citations to record

omitted).

     On January 25, 2016, OCYF filed petitions to involuntarily terminate

parental rights. Thereafter, the trial court conducted a hearing on May 2,

2016.7      In support of the termination petitions, OCYF presented the

testimony of Clare Chiaverini, CYF caseworker; Dr. Beth Bliss, licensed

psychologist, who performed a risk assessment of Father and individual and




6
  Children were, however, permitted to have supervised contact with Mother
at a family funeral. (Notes of testimony, 5/2/16 at 39-40.)
7
 A permanency review hearing with regard to Children’s three older siblings
was also conducted at this time.


                                    -4-
J. S83014/16


interactional evaluations of Children, Mother, and Maternal Aunt; 8 and

Sophia Sparks, Children’s therapist.     Mother testified on her own behalf.

Mother additionally presented the testimony of her brother, S.M.          Father,

who is incarcerated, was present, but did not testify.

      By order dated May 2, 2016, and entered May 3, 2016, the trial court

involuntarily terminated Mother’s parental rights to Children.9        On June 2,

2016, Mother, through counsel, filed timely notices of appeal, along with

concise   statements of errors      complained   of on appeal pursuant         to

Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Mother raises the following issue for our review:

            Did the trial court abuse its discretion and/or err as a
            matter of law in concluding that Allegheny County
            Children, Youth and Families met its burden of
            proving that termination of Birth Mother’s parental
            rights would best serve the needs and welfare of the
            Children pursuant to 23 Pa. C.S.[A.] § 2511(b) by
            clear   and     convincing    evidence     when    such
            determination is not supported by the record?

Mother’s brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:



8
   Dr. Bliss’ assessments and/or evaluations were completed on
November 24, 2014, September 29, 2015, and April 8, 2016, and were
marked and admitted collectively as OCYF Exhibit 5 at the hearing on May 2,
2016.
9
 The trial court announced its decision, memorialized by subsequent order,
on the record at the conclusion of the hearing on May 2, 2016.


                                     -5-
J. S83014/16


             The standard of review in termination of parental
             rights cases requires appellate courts “to accept the
             findings of fact and credibility determinations of the
             trial court if they are supported by the record.”
             In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
             2012).     “If the factual findings are supported,
             appellate courts review to determine if the trial court
             made an error of law or abused its discretion.” Id.
             “[A] decision may be reversed for an abuse of
             discretion only upon demonstration of manifest
             unreasonableness, partiality, prejudice, bias, or ill-
             will.” Id. The trial court’s decision, however, should
             not be reversed merely because the record would
             support a different result. Id. at 827. We have
             previously emphasized our deference to trial courts
             that often have first-hand observations of the parties
             spanning multiple hearings. See In re R.J.T., 9
             A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).           “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,


                                      -6-
J. S83014/16


           the focus is on the conduct of the parent. The party
           seeking termination must prove by clear and
           convincing evidence that the parent’s conduct
           satisfies the statutory grounds for termination
           delineated in Section 2511(a).     Only if the court
           determines that the parent’s conduct warrants
           termination of his or her parental rights does the
           court engage in the second part of the analysis
           pursuant to Section 2511(b): determination of the
           needs and welfare of the child under the standard of
           best interests of the child. One major aspect of the
           needs and welfare analysis concerns the nature and
           status of the emotional bond between parent and
           child, with close attention paid to the effect on the
           child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), and (8), as well as (b).      We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc).        Here, Mother concedes grounds for

termination under Section 2511(a)(2).     (See Mother’s brief at 15.)     We,




                                    -7-
J. S83014/16


therefore, analyze the court’s termination pursuant to Section 2511(b) only,

which provides as follows:

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

      With regard to Section 2511(b), our supreme court has stated as

follows:

           [I]f the grounds for termination under subsection (a)
           are met, a court “shall give primary consideration to
           the developmental, physical and emotional needs
           and welfare of the child.” 23 Pa.C.S. § 2511(b). The
           emotional needs and welfare of the child have been
           properly interpreted to include “[i]ntangibles such as
           love, comfort, security, and stability.” In re K.M.,
           53 A.3d 781, 791 (Pa.Super. 2012). In In re E.M.,
           620 A.2d [481, 485 (Pa. 1993)], this Court held that
           the determination of the child’s “needs and welfare”
           requires consideration of the emotional bonds
           between the parent and child.           The “utmost
           attention” should be paid to discerning the effect on
           the child of permanently severing the parental bond.
           In re K.M., 53 A.3d at 791. However, as discussed
           below, evaluation of a child’s bonds is not always an
           easy task.



                                     -8-
J. S83014/16


In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.     Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010), citing

In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super. 2008) (internal citations

omitted).

        Moreover,

              While a parent’s emotional bond with his or her child
              is a major aspect of the subsection 2511(b)
              best-interest analysis, it is nonetheless only one of
              many factors to be considered by the court when
              determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the
                    love, comfort, security, and stability the
                    child might have with the foster parent
                    ....

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).



                                      -9-
J. S83014/16


      Instantly, in examining Section 2511(b) and determining whether

termination of Mother’s parental rights serves Children’s needs and welfare,

the trial court reasoned:

                  This Court judiciously evaluated the bond
            between Mother and the Children and determined
            that there was no indication that an emotional bond
            exists to the extent that the termination of parental
            rights of Mother would cause the Children to suffer
            extreme emotional consequences. In reaching this
            conclusion, this Court weighed the totality of the
            circumstances and relied upon the testimony of
            Dr. Bliss who opined within a reasonable degree of
            psychological certainty that the Children should not
            be reunified with their Mother and should remain in
            [Maternal Aunt]’s care.

                  The uncontroverted testimony established that
            the Children’s needs are best met with [Maternal
            Aunt].    A strong bond exists between [Maternal
            Aunt] and the Children because the Children have
            been living in [Maternal Aunt]’s home since
            September of 2014 and were not in contact with
            their Mother for a significant period of time. While
            the Children may have been raised primarily with
            Mother, their bond is merely residual. The Court was
            within its discretion when it determined that bond is
            secondary and that severing the Children’s bond with
            Mother would not cause extreme emotional
            consequences.

            ....

                  After careful review of the record, the evidence
            presented unequivocally established that the
            Children do not have secure bonds with their Mother
            because they felt she was not consistent in meeting
            their needs. It is notable that the Children’s desire
            for contact with Mother is limited and they have
            frequently stated that they want to continue living
            with [Maternal Aunt]. During a therapy session with
            Ms. Sparks, E.J. repeatedly indicated “that she feels


                                    - 10 -
J. S83014/16


             safe and loved and wants to stay [with Maternal
             Aunt.]” B.J. stated that he is “in a safe place with
             [Maternal Aunt] and loved everyday. I felt unsafe
             with my parents. . .I love them, but don’t want to
             live with them.” The Children explicitly told Dr. Bliss
             that “they don’t feel safe returning to [Mother.]”
             This Court credits Dr. Bliss’ testimony that despite
             counseling, Mother does not seem to appreciate the
             seriousness of the sexual abuse of the Children.
             Dr. Bliss’ recommendation of SPLC is so rife with
             limitations and parameters that it would not provide
             the Children with the much needed stability and
             permanence they require.            Accordingly, the
             testimony presented demonstrated that termination
             would serve the Children’s developmental, physical
             and emotional needs.

Trial court opinion, 7/25/16 at 7, 11 (citations to record omitted).

        Mother, however, argues that a bond was present between her and

Children. (Mother’s brief at 17.) Moreover, Mother highlights that Dr. Bliss

even testified that termination would not meet Children’s needs and welfare

at the time, as to dissolve this relationship would cause Children trauma.

(Id.)    Mother therefore avers that, while Dr. Bliss did not recommend

reunification, the trial court failed to examine the emotional trauma that

Children may suffer if her parental rights are terminated.       (Id. at 17-18.)

We disagree.

        Upon review, the record supports the trial court’s finding that

Children’s needs and welfare favor termination of Mother’s parental rights.

Children had been out of Mother’s care for almost two years and had limited

telephonic and supervised contact.     (Notes of testimony, 5/2/16 at 13-16,

39-40,    52-54.)    Although    acknowledging    love   for   Mother,   Children


                                     - 11 -
J. S83014/16


consistently made allegations of abuse against Mother and expressed a fear

of returning to Mother’s care and lack of safety.   (Id. at 47-48, 130-131,

133, 135, 176-177, 181, 190, 192, 210, 225.)         In addition, B.V.J. was

diagnosed with post-traumatic stress disorder and E.G.J. with adjustment

disorder related to the alleged abuse and situation involving OCYF. (Id. at

190, 192-193, 221.)       Symptoms centered around court appearances,

evaluations, or family visitation and/or contact. (Notes of testimony, 5/2/16

at 139, 145-146, 189-190; Exhibit 5, Psychological Evaluation 4/8/16, report

dated 4/13/16, at 17, 18, 20.) Notably, Children initially declined some of

the telephonic contact afforded with Mother. (Notes of testimony, 5/2/16 at

134-135.)

        While Dr. Bliss recognized a bond with Mother and testified that

severing the parent-child relationship between Mother and Children would

not meet Children’s needs and welfare at the time, she opined that Children

should not be reunified with Mother and should remain in Maternal Aunt’s

care.    (Notes of testimony, 5/2/16 at 223-224; Exhibit 5, Psychological

Evaluation 4/8/16, report dated 4/13/16, at 19-20.) Significantly, Dr. Bliss

indicated that Mother “doesn’t seem to appreciate the seriousness of the

sexual abuse of her children,” noting, for example, the letter Mother wrote

on behalf of Father to the judge presiding in his criminal case, as well as

Mother’s “emotionless” reaction regarding Children’s allegations and their

suffering.   (Id. at 198-199; 18.)   Dr. Bliss also testified that Mother had



                                     - 12 -
J. S83014/16


difficulty placing the needs of Children ahead of her own.       In support

thereof, Dr. Bliss referenced that it was Mother’s brother who convinced her

to accept a plea bargain and keep her children from testifying against her.

In addition, Dr. Bliss highlighted that Mother would keep Children from

contact with Maternal Aunt, if reunified, due to Mother’s own issues with

Maternal Aunt, which could be “quite traumatic” for Children as Children are

“very attached” to Maternal Aunt. (Id. at 199-200; 18.) Dr. Bliss likewise

confirmed concerns regarding Mother’s response to Children’s emotional

needs if they were reunified. (Notes of testimony, 5/2/16 at 208.) Further,

Dr. Bliss concluded that Mother exhibited maladaptive cognitions or thinking

errors, such as “not fully understanding that the Court and truth don’t

necessarily always have to go together.”    (Notes of testimony, 5/2/16 at

208-209; Exhibit 5, Psychological Evaluation 4/8/16, report dated 4/13/16,

at 18.) Moreover, and more importantly, Children, feel safe with and desire

to remain with Maternal Aunt, with whom Dr. Bliss observed they are

bonded and have a “positive,” “close” relationship. (Id. at 130, 133, 136,

138-139, 144, 149-150, 179, 184, 185, 196; 19.)        E.G.J., in particular,

“appeared strongly bonded” to Maternal Aunt. (Id. at 197; 19.) Thus, we

conclude that the trial court did not abuse its discretion in finding

termination of Mother’s parental rights serves Children’s needs and welfare

pursuant to Section 2511(b).




                                   - 13 -
J. S83014/16


         Accordingly, based on the foregoing analysis of the trial court’s

termination of Mother’s parental rights, we affirm the orders of the trial

court.

         Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/6/2017




                                    - 14 -